 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SAN DIEGO COMIC CONVENTION, a                       Case No.: 14-CV-1865 AJB (JMA)
     California non-profit corporation,
12
                                        Plaintiff,       ORDER DENYING DEFENDANTS’
13                                                       EX PARTE APPLICATION TO
     v.                                                  STAY ENFORCEMENT OF
14
     DAN FARR PRODUCTIONS, a Utah                        JUDGMENT
15   limited liability company; DANIEL
16   FARR, an individual; and BRYAN                      (Doc. No. 553.)
     BRANDENBURG, an individual,
17
                                     Defendants.
18
19
           Presently before the Court is Defendants’ ex parte application to stay enforcement
20
     of judgment. (Doc. No. 553.) Plaintiff opposes the motion. (Doc. No. 560.) As explained
21
     more fully below, the Court DENIES Defendants’ ex parte application to stay enforcement
22
     of judgment.
23
                                         BACKGROUND
24
           The Court is already well-versed as to the events leading up to the institution of this
25
     action. Thus, for the purposes of this Order, the Court will only provide a narrow review
26
     of this lawsuit’s factual and procedural background.
27
           On August 7, 2014, Plaintiff San Diego Comic Convention (“SDCC”) filed a lawsuit
28
                                                     1

                                                                               14-CV-1865 AJB (JMA)
 1   against Defendants Dan Farr Productions, LLC (“DFP”), Daniel Farr, and Bryan
 2   Brandenburg (collectively, “Defendants”) alleging two causes of action: (1) Federal
 3   Trademark Infringement, 15 U.S.C. § 1114; and (2) False Designation of Origin, 15 U.S.C.
 4   § 1125(a). (See generally Doc. No. 1.) On August 23, 2018, this Court entered final
 5   judgment, awarding SDCC both monetary and injunctive relief. (Doc. No. 553-1 at 2; see
 6   generally Doc. Nos. 538, 543.) In relevant part, the injunction enjoined Defendants from
 7   the following:
 8                    1. The use of SDCC’s three trademarks asserted in this case,
                         any confusingly similar marks, or any phonetic
 9
                         equivalents, in the name of any comic or popular arts
10                       convention or event or in connection with the promotion,
                         advertising, products or marketing of any comic or popular
11
                         arts convention or event.
12
                      2. The use or operation of any social media site (i.e.
13
                         Facebook, Twitter, Instagram, Pinterest, or Snapchat) that
14                       incorporates into the name of any comic arts, popular
                         fiction, or subject related event, any of SDCC’s three
15
                         trademarks asserted in this case, any confusingly similar
16                       marks, or any phonetic equivalents.
17
                      3. Registering or using a domain name that incorporates any
18                       of SDCC’s three trademarks asserted in their case, any
                         confusingly similar mark or any phonetic equivalents in
19
                         relation to any comic arts or popular fiction conventions
20                       or subject related events or in such a way that would lead
                         consumers to believe that DFP is sponsored by or related
21
                         to SDCC.
22
     (Doc. No. 538 at 14–15.) The final judgment was in the amount of $3,982,486.84. (Doc.
23
     No. 543.) On September 14, 2018, Defendants appealed the judgment to the Ninth Circuit.
24
     (See generally Doc. No. 549.)
25
           On September 18, 2018, Defendants filed the present matter, their ex parte motion
26
     to stay enforcement of judgment. (Doc. No. 553.) This Order follows.
27
     ///
28
                                                  2

                                                                              14-CV-1865 AJB (JMA)
 1                                     LEGAL STANDARD
 2   A.    Modification or Waiver of the Bond Requirement
 3         Federal Rule of Civil Procedure 62(d) permits a stay of the execution of a final
 4   judgment pending appeal if the moving party obtains a supersedeas bond. “The bond may
 5   be given upon or after filing the notice of appeal or after obtaining the order allowing the
 6   appeal. The stay takes effect when the court approves the bond.” Fed. R. Civ. P. 62(d). The
 7   Court does have “inherent discretionary authority in setting supersedeas bonds,” Rachel v.
 8   Banana Republic, Inc., 831 F.2d 1503, 1505 n.1 (9th Cir. 1987), and may even “waive the
 9   bond requirement if it sees fit.” Townsend v. Holman Consulting Corp., 881 F.2d 788, 796–
10   97 (9th Cir. 1989), vacated en banc on other grounds, 929 F.2d 1358 (9th Cir. 1990).
11         “When a party wishes a court to depart from the usual requirement of a full security
12   supersedeas bond, the burden is on the moving party to show reasons for the departure
13   from the normal practice.” Salameh v. Tarsadia Hotel, No. 09-CV-2739-GPC (BLM),
14   2015 WL 13158486, at *2 (S.D. Cal. May 19, 2015) (internal citations omitted). “Although
15   the Ninth Circuit has not articulated what factors should be considered when determining
16   whether to waive the bond requirements, courts within the circuit have often considered
17   those laid out in Dillon v. City of Chicago, 866 F.2d 902 (7th Cir. 1988).” Schutza v. City
18   of San Diego, 13-CV-2992-CAB (KSC), 2018 WL 2018041, at *2 (S.D. Cal. Apr. 30,
19   2018) (citing ThermoLife Int’l, LLC v. Myogenix, Case No.: 13-CV-651-JLS (MDD), 2018
20   WL 1001095, at *1 (S.D. Cal. Feb. 21, 2018) (“In determining whether to waive the posting
21   of a bond, the Court considers what is known as the Dillon factors”); Salameh, 2015 WL
22   13158486, at *2 (citing Dillon factors); Kranson v. Fed. Express Corp., No. 11-CV-5826-
23   YGR, 2013 WL 6872495, at *1 (N.D. Cal. Dec. 31, 2013) (“Courts in the Ninth Circuit
24   regularly use the Dillon factors in determining whether to waive the bond requirement”).
25   The Dillon factors are as follows:
26                (1) the complexity of the collection process; (2) the amount of
                  time required to obtain a judgment after it is affirmed on appeal;
27
                  (3) the degree of confidence that the district court had in the
28                availability of funds to pay the judgment; (4) whether the
                                                  3

                                                                              14-CV-1865 AJB (JMA)
 1                 defendant’s ability to pay the judgment is so plain that the costs
                   of a bond would be a waste of money; and (5) whether the
 2
                   defendant is in such a precarious financial situation that the
 3                 requirement to post a bond would place other creditors of the
                   defendant in an insecure position.
 4
 5   Dillon, 866 F.2d at 904–07.
 6   B.      Modification or Stay of the Injunction
 7           Federal Rule of Civil Procedure 62(c) permits a court to “suspend, modify, restore,
 8   or grant an injunction,” while an appeal is pending from a final judgment that grants an
 9   injunction. To determine whether a stay pending appeal under Rule 62(c) should be
10   granted, the court must evaluate the following four Hilton factors: “(1) whether the stay
11   applicant has made a strong showing that he is likely to succeed on the merits; (2) whether
12   the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will
13   substantially injure the other parties interested in the proceeding; and (4) where the public
14   interest lies.” Hilton v. Braunskill, 481 U.S. 770, 776 (1987).
15                                          DISCUSSION
16           Defendants’ ex parte application requests that the Court reduce the amount of the
17   bond or waive the bond requirement as well as modify or stay the injunction. (Doc. No.
18   553.)
19   A.      Modification or Waiver of the Bond Requirement
20           Defendants request that the Court set the bond amount sufficient to secure only the
21   jury’s $20,000 damages award, waive the bond requirement as to the fee award, and stay
22   execution of the fee award pending appeal without a supersedeas bond. (See generally Doc.
23   No. 553-1.) Defendants contend that “DFP’s representatives have made efforts to obtain a
24   supersedeas bond covering the entire amount of the judgment, including the fee awards,
25   but without success.” (Id. at 7.) SDCC asserts that if the Court reduces the bond amount or
26   stays enforcement of the judgment, it will be unprotected and likely will never be able to
27   collect the full judgment amount from Defendants if Defendants are unsuccessful on
28   appeal. (Doc. No. 560 at 3.)
                                                   4

                                                                                14-CV-1865 AJB (JMA)
 1         First, the Court notes that Defendants have not provided the Court with any evidence
 2   regarding their contention that sureties will not accept DFP’s “going-concern value” as
 3   collateral. (Doc. No. 553-1 at 7.) Defendants’ affidavits provided in support simply state
 4   that sureties will not accept the going-concern value of DFP as collateral. (Doc. No. 553-4
 5   at 3; Doc. No. 553-5 at 4.) Defendants have made no indication of their efforts nor have
 6   they provided any support from a bond broker or any objective third party as to whether
 7   DFP’s going-concern value is sufficient collateral. Therefore, the Court declines to set
 8   bond in an amount sufficient to secure only the jury’s $20,000 damages award.
 9         Second, the Court finds that the Dillon factors do not weigh in favor of waiving the
10   bond requirement. Based on Defendants’ ex parte application, the Court is not confident in
11   Defendants’ ability to pay the judgment if they are unsuccessful on appeal, and further,
12   Defendants’ ability to pay the judgment is not so plain that the costs of a bond would be a
13   waste of money. See Dillon, 866 F.2d at 904–07. Defendants plainly admit that “[n]et
14   proceeds from this year’s event are healthy but not enough to pay (or bond) the attorney-
15   fees award.” (Doc. No. 553-1 at 7.) Further, Defendants do not offer real evidence to
16   establish that they are in such a precarious financial situation that the requirement to post
17   a bond would place other creditors of Defendants in an insecure position. See Dillon, 866
18   F.2d at 904–07. Rather, Defendants claim that the net proceeds are needed from this year’s
19   event to fund next year’s event. (Doc. No. 553-1 at 7.) Defendants also assert that DFP will
20   be deprived of the resources necessary to prosecute its appeal. (Id. at 8.) Again, Defendants
21   do not provide the Court with financial statements or any evidence to support their
22   conclusory statements. Further, Defendants have been able to conduct their business and
23   plan events during the course of this present litigation. Indeed, Defendants recently
24   proposed to add two major law firms (Horvitz & Levy LLP and Procopio, Cory,
25   Hargreaves & Savitch LLP) as attorneys as reflected in the Joint Motion to Amend the
26   Protective Order in this case. (Doc. No. 572) Thus, the Court finds Defendants’ arguments
27   for waiving the bond requirement unconvincing.
28         Third, Defendants assert that SDCC will not be prejudiced by staying enforcement
                                                   5

                                                                               14-CV-1865 AJB (JMA)
 1   of the judgment because SDCC “does not need the money.” (Doc. No. 533-1 at 10–11.)
 2   However, “the issue is not whether they will be harmed,” but whether SDCC “will be
 3   protected from any loss resulting from being forced to halt execution on the judgment.”
 4   See Salameh, 2015 WL 13158486, at *3. Again based on Defendants’ own admissions,
 5   SDCC will not be protected from the loss of its judgment if affirmed on appeal since
 6   Defendants cannot afford to bond around the fee award. (See Doc. No. 533-1 at 7.)
 7         Lastly, Defendants have not offered an alternative plan to a supersedeas bond that
 8   would secure SDCC’s interests in recovering the full amount of the judgment. See
 9   Salameh, 2015 WL 13158486, at * 2 (citing Bolt v. Merrimack Pharms, Inc., No. S-04-
10   893-WBS DAD, 2005 WL 2298423, at *4 (E.D. Cal. Sept. 20, 2005)). Defendants
11   requesting that the Court set bond in an amount sufficient to secure only the jury’s $20,000
12   damages award is not a sufficient alternative. This does not secure the full amount of the
13   judgment that SDCC was awarded.
14         Therefore, the Court DENIES Defendants’ ex parte application for an order
15   reducing the bond amount and staying enforcement of the judgment without posting a
16   supersedeas bond.
17   B.    Modification or Stay of the Injunction
18          Defendants seek to exempt the following from the injunction:
19                   1. Maintain and continue operation of social media sites (i.e.
                        Facebook and YouTube) that contain “comiccon” in the
20
                        URL.
21
                     2. Continue to receive emails at domain                 names
22
                        “saltlakecomiccon.com” and “slcomiccon.com.”
23
                     3. Leave intact references to “Salt Lake Comic Con”
24
                        appearing in legacy content on their website and social
25                      media sites.
26
     (Doc. No. 553-1 at 2; Doc. No. 560 at 9.) Defendants contend that they will be irreparably
27
     harmed if these items are not exempt from the injunction. However, Defendants have failed
28
                                                  6

                                                                              14-CV-1865 AJB (JMA)
 1   to satisfy the four Hilton factors.
 2         First, Defendants have not made a strong showing that they are likely to succeed on
 3   the merits. Defendants contend that their post-verdict motions, that this Court denied,
 4   raised “serious questions going to the merits.” (Doc. No. 553-1 at 7.) This conclusory
 5   statement does not establish that Defendants are likely to succeed on the merits.
 6         Second, Defendants have not established they will be irreparably harmed without a
 7   stay or modification. Defendants contend that if forced to delete this content, Defendants
 8   will lose followers, disrupt existing relationships, and lose legacy content. However,
 9   Defendants attracted those followers and established those relationships based on operating
10   social media sties and websites that infringe on SDCC’s trademarks. See The Mytee Prod.,
11   Inc. v. Harris Research, Inc., No. 06-CV-1854-CAB, 2010 WL 11509027, at *2 (S.D. Cal.
12   June 25, 2010) (“The loss of sales dependent on the continued use of an infringing product
13   does not constitute irreparable harm from which the infringer should be shielded. One who
14   elects to build a business on a product found to infringe cannot be heard to complain if an
15   injunction against continuing infringement destroys the business so elected.”)
16         Third, Defendants contend that SDCC will not be harmed by a stay or modification,
17   but again provide no support for this baldly-asserted contention. (Doc. No. 553-1 at 11.)
18   This Court has previously determined that SDCC will likely suffer irreparable harm if
19   Defendants are allowed to continue to infringe on SDCC’s trademarks when the Court
20   ordered the injunction. (See generally Doc. No. 538.)
21         Finally, Defendants’ argument that the public interest lies in staying the injunction
22   is two-fold. Defendants contend first, that other conventions have an interest in
23   Defendants’ appeal being litigated to conclusion and second, DFP has a beneficial impact
24   on the culture and economy of Utah. (Doc. No. 553-1 at 12.) The Court agrees with SDCC
25   that this is simply not the type of “public interest” that would support staying an injunction.
26         Therefore, the Court DENIES Defendants’ ex parte application for an order
27   modifying or staying the injunction.
28   ///
                                                    7

                                                                                 14-CV-1865 AJB (JMA)
 1                                      CONCLUSION
 2         As explained more thoroughly above, the Court DENIES Defendants’ ex parte
 3   application to stay enforcement of judgment. (Doc. No. 553.) Further, no later than
 4   October 22, 2019, Defendants must be in compliance with the injunction order, (Doc. No.
 5   538), and file with the Court and serve on SDCC a report in writing under oath, setting
 6   forth the manner and form in which Defendants have complied with the injunction order.
 7   IT IS SO ORDERED.
 8   Dated: October 5, 2018
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                8

                                                                          14-CV-1865 AJB (JMA)
